Citation Nr: 0905641	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In its decision in Boggs v. Peake, 520 F.3d 1330, 1334-35 
(Fed. Cir. 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury.  Rather, 
the two claims must be considered independently.  See also 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
However, in this case, the veteran is claiming a different 
etiological theory for the same condition (an acquired 
psychiatric disorder); he previously claimed that it was 
directly related to service, and now claims that resulted 
from or is otherwise related to a service-connected disorder 
(specifically, hepatitis C).  Thus, the veteran's January 
2005 claim is not new; it is for the same disability on a 
different etiological basis.  Compare Ashford v. Brown, 10 
Vet. App. 120 (1997), with Ephraim, 82 F.3d at 402, and 
Boggs, 520 F.3d at 1334-35.  To that end, the Federal Circuit 
has stated that "a new theory of causation for the same 
disease or injury that was the subject of a previously denied 
claim cannot be the basis of a new claim under [38 C.F.R.] 
§ 7104(b)."  Boggs, 520 F.3d at 1336.

An August 1996 Board denied service connection for an 
acquired psychiatric disorder; that decision was not appealed 
and is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2008).  While a December 2002 rating decision 
correctly adjudicated the veteran's September 2002 claim for 
bipolar disorder, on a direct basis, as a claim to reopen on 
the basis of whether new and material evidence had been 
submitted, the veteran's most recent (January 2005) claim for 
service connection for bipolar disorder, on the basis of 
secondary service connection, was adjudicated as a new claim.  
Based on the holding in Boggs, it is not a new claim.  

Thus, the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, based on a 
different causative theory, must be adjudicated as one to 
reopen on the basis of new and material evidence.  This has 
not yet been accomplished by the RO.  To that end, the 
veteran must also be notified with respect to the issue on 
appeal, of any specific information and evidence needed to 
substantiate and complete his claim with regard to finality.  
Kent v. Nicholson, 20 Vet. App 1 (2006).  

Accordingly, the appeal is remanded for the following 
actions:

1.  The RO must review the last final 
rating decision with respect to the 
veteran's claim to reopen the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
Then, the RO must, as part of the notice 
letter discussed above, provide the 
veteran with a statement which sets 
forth the element(s) of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to 
include as secondary to a service-
connected disorder, and describes what 
evidence would be necessary to 
substantiate the element(s) required to 
establish service connection if the 
claim were to be reopened.  

2.  The RO should then adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder.  If any benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, to include 
all the pertinent law and regulations 
related to the requirements for 
reopening a previously denied claim.  
The veteran and his attorney should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




